Title: John H. Cocke to Thomas Jefferson, 15 November 1819
From: Cocke, John Hartwell
To: Jefferson, Thomas


					
						Dear Sir,
						
							Bremo
							Novr 15. 1819
						
					
					Yours of the 5. inclosing Dr Coopers 3 letters, did not reach me until late the day before yesterday—or an answer wou’d have been more promptly returned.
					I agree with you as to the reasonableness of Dr Coopers propositions, and concur in your proposal to accept them
					May it not be as well to add, in case a Bankrupt law passes & Dr Cooper obtains the appointment he mentions—then, we wou’d not expect to be called upon for the $1500 in advance?
					
						Yours with highest respect & Esteem
						
							John H. Cocke
						
					
				